Citation Nr: 1129292	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II.

2.  Entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus, Type II.

3.  Entitlement to service connection for a heart disability, to include as secondary to diabetes mellitus, Type II.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, Type II.

5.  Entitlement to service connection for an eye disability, to include as secondary to diabetes mellitus, Type II.

6.  Entitlement to service connection for right hand neuropathy, to include as secondary to diabetes mellitus, Type II.

7.  Entitlement to service connection for left hand neuropathy, to include as secondary to diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Denver, Colorado Regional Office (RO).  

In March 2011, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Veterans Law Judge in Denver, Colorado.  A transcript of that hearing has been associated with the claims file.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is diagnosed with diabetes mellitus, type II, and that all of the other claimed disorders were caused as secondary disorders as a result of that diagnosis.  

The Veteran's VA health care providers have recorded inconsistent statements as to whether the Veteran has diabetes mellitus.  The Veteran cites a January 2009 diagnosis by M.B.W., a nurse practitioner at the Fort Collins, Colorado VA Medical facility.  In April 2009 and in a May 2009 addendum, a VA physician reported that the Veteran was not diagnosed with the disorder due to insufficient laboratory findings.  Notwithstanding the April and May 2009 reports, M.B.W. issued a letter on March 22, 2011 stating that the Veteran had been diagnosed with diabetes mellitus.  

Although M.B.W. also cited the January 2009 diagnosis, her letter is the most recently-dated statement regarding the existence of a diagnosis of the disorder - thus suggesting that the Veteran may now be so diagnosed.  Various medical records associated with the claims folder indicate that after May 2009, the Veteran is being treated for diabetes mellitus.  The Veteran also reports that he is prescribed Metformin, an anti-diabetes medication. 

Given this evidence, the Board is unable to ascertain whether the Veteran has diabetes or not, and must therefore remand the claim as below. 

As the Veteran served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975), he is presumed to have been exposed during to herbicide agents, and is entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  Type II diabetes, acute and subacute peripheral neuropathy, and ischemic heart disease (including an old myocardial infarction) are among the diseases associated with exposure to certain herbicide agents that will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment (to specifically include, but not limited to, any notes of treatment prior to August 2003).  If the Veteran reports that he has received non-VA medical treatment for diabetes mellitus, a kidney disorder, a heart disorder, hypertension, a vision disorder, bilateral hand neuropathy, hearing loss or tinnitus, provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records of treatment from any private cardiologists.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  Obtain from the SSA a copy of the evidence relied on in any decision regarding the Veteran's eligibility for disability benefits or eligibility for Supplemental Security Income (SSI) due to disability.  The records must specifically include, but are not limited to, medical records and the SSA hearing transcript.  Those records will be associated with the claims folder.  If the records are unavailable, the RO/AMC must document the unavailability within the claims file and advise the Veteran so that he can submit any copies of such documents in his possession.

3.  After any additional medical records are secured, return the claims folder and a copy of this remand, to the Veteran's servicing VA medical facility, and direct that the Veteran's treating physicians specifically confirm or rule out a diagnosis of diabetes mellitus, type II.  Further direct that any appropriate clinical testing or medical examinations be undertaken towards ascertaining whether the Veteran has, or does not have, diabetes mellitus, type II.  Any difference in opinion as to the validity of a diagnosis as of the time of the response must be fully explained by medical care providers and examiners.

4.	After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5.  Readjudicate the claims of entitlement to service connection.  With regard to any new evidence showing diagnoses of a myocardial infarction, peripheral neuropathy, or Type II diabetes, apply any pertinent presumptions pursuant to 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Provide the Veteran and his representative a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


